DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on April 8, 2021, amending claims 1, 11 and 19.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 recites input information that “comprises at least one of a computer readable code or user behavior information.”  The broadest, most reasonable interpretation here is that claim 1 does not necessitate input information that comprises computer readable code because the input information can comprise at least one of computer readable code or user behavior information.  However, claim 1 later recites the limitation, “transform the recognized input information and the computer readable code into information elements,” which suggests that the computer readable code is separate from the input information (as opposed to be comprised therein) and also that claim 1 necessitates the computer readable code.  Accordingly, it is unclear as to whether claim 1 requires computer readable code.
superimposed on the digital image being displayed on the visual display, wherein each contextual message is displayed over the corresponding information element so as to indicate an association between the contextual message and the information element.”  However, claim 1 provides no previous disclosure that any information elements are present within the digital image.  Claim 1 instead suggests that the information elements are not present within the digital image but are derived by transforming the input information (i.e. the “at least one of a computer readable code or user behavior information”), as claim 1 previously recites: “(i) receive the input information comprising at least one of the computer readable code or the user behavior information from the input sensor, (ii) recognize the input information, [and] (iii) transform the recognized input information and the computer readable code into information elements.”  It is therefore unclear as to whether claim 1 requires the information elements to be present within the image, and if so, as to how they are present within the image but also created by transforming the input information (i.e. user behavior and/or computer readable code).
Further regarding claim 1, it is unclear as to what is “the corresponding information element” within the phase “wherein each contextual message is displayed over the corresponding information element.”  Claim 1 does not previously disclose or suggest that the contextual message corresponds to a particular information element, and instead previously recites, “generate the one or more contextual messages based on the identified information elements.”
Claims 2-9 and 11-18 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-9 and 11-18 are considered indefinite for the above reasons by which claim 1 is indefinite.
Similar to claim 1 discussed above, claim 19 recites input information that “comprises at least one of a computer readable code or user behavior information.”  The broadest, most reasonable interpretation here is that claim 19 does not necessitate input information that at least one of computer readable code or user behavior information.  However, claim 19 later recites the limitation, “transform the received input information and the computer readable code into information elements,” which suggests that the computer readable code is separate from the input information (as opposed to be comprised therein) and also that claim 19 necessitates the computer readable code.  Accordingly, it is unclear as to whether claim 19 requires computer readable code.
Moreover, claim 19 also recites, “display the one or more contextual messages superimposed on the image being displayed on the visual display, wherein each contextual message is displayed over the corresponding input element so as to indicate an association between the contextual message and the input element.”  However, there is no antecedent basis for “the corresponding input element” or “the input element.”
Insofar as the “input element” is intended to refer to the previously-recited “information element,” the Examiner notes that claim 19 provides no previous disclosure that any information elements are present within the digital image.  Claim 19 instead suggests that the information elements are not present within the digital image but are derived by transforming the input information (i.e. the “at least one of a computer readable code or user behavior information”), as claim 19 previously recites: “(i) receive the input information comprising at least one of the computer readable code or the user behavior information and the touch information from the UI system’s at least one input sensor and the touch screen, [and], (ii) transform the received input information and the computer readable code into information elements.”  It is therefore unclear as to whether claim 19 requires the input elements/information elements to be present within the image, and if so, as to how they are present within the image but also created by transforming the input information.
Further regarding claim 19, it is unclear as to what is “the corresponding input element” within the phase “wherein each contextual message is displayed over the corresponding input 
Also in claim 19, there is no antecedent basis for “the contextual message” within the phrase, “render its own user interface (UI) which is overlaid on the digital image being displayed on the visual display to provide additional information associated with at least one contextual message of the one or more contextual messages in response to the software plug-in being applicable and in response to detection of any touch, gaze, gesture, and voice command issued by the user for the at least one contextual messages based on a prompt provided to the user by the one or more contextual messages, comprising the contextual message being a just-in-time contextual message that is custom tailored based upon the software plug-in….”  It is unclear if “the contextual message” is intended to refer to the “at least one contextual message” or the “one or more contextual messages” recited in claim 19.  
Claim 20 depends from claim 19 and thereby includes all of the limitations of claim 19, and is therefore considered indefinite for the above reasons by which claim 19 is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-7, 9, 11, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,367,886 to Davis et al. (“Davis”), over U.S. Patent Application Publication No. 2016/0004527 to Udd (“Udd”), over U.S. Patent Application Publication No. 2012/0232937 to Calman et al. (“Calman”), over U.S. Patent Application Publication No. 2014/0358913 to Cai et al. (“Cai”), and also over U.S. Patent Application Publication No. 2014/0279719 to Bohus (“Bohus”).
Regarding claim 1, Davis describes smartphone-based state machines, which vary their operation in response to sensor input (see e.g. column 16, lines 23-32).  Like claimed, Davis describes a computing device (e.g. a smart phone) comprising:
a user-interface (UI) system comprising (i) an input sensor for capturing input information that comprises at least one of a computer readable code or user behavior information and (ii) a visual display for displaying a digital image and a one or more contextual messages corresponding to the input information (see e.g. column 4, lines 23-43: Davis describes a smart phone that comprises input peripherals, e.g. a camera, microphone and/or touchscreen, and output peripherals such as a display screen and/or speaker.  Davis suggests that the smart phone can additionally comprise other types of input sensors, e.g. an accelerometer, gyroscope, ambient light sensor and GPS – see e.g. column 20, lines 6-15.  Davis discloses that the sensors can capture computer readable codes such as watermarks or barcodes – see e.g. column 4, lines 46-58; column 7, line 64 – column 8, line 28; column 15, lines 29-49; column 16, line 25 – 
a memory for storing a data cognition layer (DCL) software program comprising a first software plug-in and a second software plug-in (see e.g. column 4, lines 23-35: Davis discloses that the smart phone can additionally 
a communication module for transmitting and receiving information to and from a remote device (see e.g. column 4, lines 23-45: Davis discloses that the smart phone comprises a network connection, which is understandably used for transmitting and receiving information to and from a remote device, as is known in the art.); and
a processor communicatively coupled to the UI system, the memory, and the communication module (see e.g. column 4, lines 23-35: Davis discloses that the smart phone comprises a processor, which is understandably coupled to the UI system, the memory and the communication module and is configured to execute software stored in the memory), the processor configured for executing the DCL software program to: 
(i) receive the input information comprising at least one of the computer readable code or the user behavior information from the input sensor (see e.g. column 16, lines 25-40; and column 19, line 60 – column 20, line 39: Davis suggests that the processor executes software to receive input information from the various sensors.  As noted above, 
(ii) recognize the input information (see e.g. column 16, line 53 – column 17, line 31; and column 21, line 57 – column 22, line 3: Davis discloses that the received sensor information, e.g. image or audio input, is classified to recognize the input information, e.g. if the image comprises a color scene or if the audio comprises spoken input.), 
(iii) transform the recognized input information and the computer readable code into information elements (see e.g. column 16, line 53 – column 17, line 55: Davis discloses that the input information, e.g. the sensed audio or video, including the user behavior information and any computer readable codes is transformed into a plurality of different information elements, e.g. classification data, a frame quality metric, and a watermark payload.), 
(iv) selectively identify the information elements as having context-sensitive data relevant to a user at that time, wherein selectively identifying the information elements comprises recognizing each of different arrangements of a plurality of information elements as a unique context (see e.g. column 5, line 65 – column 6, line 29; column 21, line 57 – column 22, line 13; column 25, lines 44-54; and column 27, lines 40-55: Davis suggests that different arrangements of the plurality of information elements from the input sensors can be recognized as a unique context, e.g. if the location is in a retail store, ambient illumination is above a threshold, and the smartphone is held in a user’s hand.  If so, the barcode RA or the watermark RA is activated.  As another example, Davis 
(v) generate the one or more contextual messages based on the identified information elements, and (vi) transmit the one or more contextual messages to the UI system for display (see e.g. column 17, lines 47-55, column 27, lines 40-55; and column 51, line 54 – column 52, line 28: Davis discloses that one or more contextual messages are generated, e.g. by accessing a database comprising associated information based on the relevant information elements, and are transmitted to the UI system for display.);
wherein the first software plug-in comprises first context data defining a first context for the first software plug-in and the second software plug-in comprises second context data defining a second context for the second software plug-in (see e.g. column 17, lines 62-55: Davis suggests the watermark reader attempts to decode a watermark based on a defined context, e.g. if the frame quality of the received imagery exceeds a threshold.  Davis suggests that the barcode reader behaves similarly – see e.g. column 21, line 57 – column 22, line 13.  Additionally, Davis suggests that each of the plug-ins, i.e. RAs, generally comprise data defining a context for its use, e.g. to calculate the cost and quality of its solution – see e.g. column 20, lines 21-39; and column 20, lines 59-67), and wherein each of the first software plug-in and the second software plug-in is further configured to:
process the input information to determine whether the respective one of the first software plug-in and the second software plug-in is applicable (see e.g. column 17, lines 62-55; column 20, lines 21-39; column 20, lines 59-67; and column 21, line 57 – column 22, line 13: Davis suggests that each plug-in processes the input data to determine whether it is applicable, e.g. to determine the cost and quality of its solution), 
wherein the first context data is different from the second context data (see e.g. column 17, lines 62-55; and column 21, line 57 – column 22, line 13: as noted above, Davis suggests the watermark reader attempts to decode a watermark, and the barcode reader attempts to decode a barcode, based on a defined context, e.g. if the frame quality of the received imagery exceeds a threshold.  Davis suggests that the defined context for the watermark reader is different from the barcode reader – see e.g. column 17, lines 16-31; and column 21, line 57 – column 22, line 13.  Davis further suggests that each of the plug-ins, i.e. RAs, in general comprise data defining a context that is different from that of other plug-ins - column 20, lines 21-39; column 20, lines 59-67).
Davis thus teaches a mobile computing device similar to that of claim 1.  Davis further discloses that the contextual messages provided on the display are based on information provided by the plug-ins (see e.g. column 27, lines 40-55; and column 52, lines 15-28) and that the contextual messages can be provided by a user interface overlaid on a digital image being displayed on the visual display, whereby the user interface detects user interaction based on the contextual message (see e.g. column 22, lines 25-45; column 27, lines 36-55; column 31, lines 13-38; column 34, line 25; column 51, line 39 – column 52, line 28; and FIG. 33).  However, Davis does not explicitly disclose that the one or more contextual messages are superimposed on the digital 
	Similar to Davis, Udd describes an application for execution on a mobile computing device, wherein the application comprises one or more plug-ins that are each associated with a particular context (e.g. a location) and that are configured to process sensory information (e.g. 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis and Udd before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis so that they are each configured to render its own UI like taught by Udd on the digital image being displayed, i.e. so as to provide the one or more contextual messages and additional information associated with at least one contextual message of the one or more contextual messages in response to the software plug-in (e.g. the respective one of the first software plug-in and the second software plug-in) being applicable and in response to detection of a selection issued by the user for the at least one contextual message based on a prompt provided to the user by the one or more contextual messages, wherein the one or more contextual messages comprise a particular just-in-time contextual message based on the software plug-in being applicable (i.e. the one or more contextual messages comprise a first just-in-time contextual messages based on the first software plug-in being applicable, or the one or more contextual messages comprise a second just-in-time contextual message based on the 
	Similar to Davis and Udd, Calman describes a mobile device that comprises an input sensor for capturing user input information (e.g. a video stream) and a visual display for displaying a digital image and one or more contextual messages corresponding to the input information (see e.g. paragraphs 0006 and 0008-0009).  Regarding the claimed invention, Calman particularly teaches displaying one or more contextual messages (e.g. an indicator) superimposed on the digital image being displayed on the visual display, wherein each contextual message is displayed over a corresponding information element (e.g. a recognized object within the image) so as to indicate an association between the contextual message and the information element (see e.g. paragraphs 0009, 0030, 0050, 0054, 0069, 0090 and 0092, and FIG. 5).  Calman further teaches providing additional information associated with the contextual message in response to detecting a selection issued by the user for the at least one contextual message based on a prompt provided to the user by the one or more contextual messages (see e.g. paragraphs 0051, 0070, 0095 and 00987, and FIG. 6).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Udd and Calman before him prior to the effective filing date of the claimed invention, to modify the system taught by Davis and Udd such that the one or more contextual messages are displayed superimposed on the digital image being displayed on the visual display, wherein each contextual message is displayed over the corresponding information element so as to 
	User interactions with a computer application that comprise touch, gaze, gestures and/or voice commands are well known in the art.  Cai, for example, describes a “natural user interface” by which a user interacts with application content by performing touch, gaze, gesture and voice commands (see e.g. paragraphs 0030-0032).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Udd, Calman and Cai before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis, Udd and Calman such that they detect user interaction associated with the contextual message (e.g. user selection regarding the prompt provided to the user by the one or more contextual messages) by detecting any touch, gaze, gesture and voice command issued by the user, as is taught by Cai.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a more natural user interface, as is taught by Cai.
Similar to Davis, Udd and Calman, Bohus describes a system comprising input sensors for capturing input information, and a display and other output means for providing contextual messages (see e.g. paragraphs 0005-0006 and 0022-0023).  Regarding the claimed invention, Bohus particularly teaches that each of a plurality of modules (e.g. speech recognition, face tracking, face identification) for processing the sensory data is configured to exchange context data, whereby context data can be collected to form a higher level inference of the context, based on an aggregation of the context data (see e.g. paragraph 0043).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Udd, Calman, Cai and Bohus before him prior to the effective filing date of the claimed 
As per claim 2, Davis further discloses that the DCL software program comprises plug-in manager software (e.g. software implementing a “blackboard,” “event controller,” etc.) for coordinating the execution of the first and second software plug-ins (i.e. RAs) and software plug-in communication (see e.g. column 18, lines 7-30; column 19, line 60 – column 20, line 67).  Accordingly, the above-described combination of Davis, Udd, Calman, Cai and Bohus is further considered to teach a mobile device like that of claim 2.
As per claim 3, Davis suggests that the plug-in manager software (e.g. a “blackboard”) facilitates the exchange of the context data between the first and second software plug-ins (see e.g. column 16, line 40 – column 17, line 55: Davis suggests that the blackboard enables the exchange of context data between logical sensors, including RAs).  Accordingly, the above-described combination of Davis, Udd, Calman, Cai and Bohus is further considered to teach a mobile device like that of claim 3.
As per claim 4, it would have been obvious, as is described above, to modify the plug-ins taught by Davis so that they are each configured to render its own UI to provide the contextual message like taught by Udd.  Udd particularly teaches that the contextual message can comprise a combination of outputs from first and second software plug-ins (see e.g. paragraphs 0055 and 0072).  Accordingly, the above-described combination of Davis, Udd, Calman, Cai and Bohus is further considered to teach a mobile device like that of claim 4.

As per claim 6, Davis suggests that the visual display’s digital images comprise real-time video images of the digital camera’s field of view (see e.g. column 27, lines 40-55; and column 51, line 39 – column 52, line 48).  Accordingly, the above-described combination of Davis, Udd, Calman, Cai and Bohus is further considered to teach a mobile device like that of claim 6.
As per claim 7, Davis discloses that the visual’s display’s digital images can further comprise contextual messages superimposed over real-time video images (see e.g. column 27, lines 40-55; and column 51, line 39 – column 52, line 48).  Accordingly, the above-described combination of Davis, Udd, Calman, Cai and Bohus is further considered to teach a mobile device like that of claim 7. 
As per claim 9, Davis suggests that the input information can further comprise barcode information (see e.g. column 20, lines 6-15; and column 21, lines 57-66).  Accordingly, the above-described combination of Davis, Udd, Calman, Cai and Bohus is further considered to teach a mobile device like that of claim 9.
As per claim 11, it would have been obvious, as is described above, to modify the plug-ins taught by Davis so that they are configured to provide one or more contextual messages like taught by Udd.  Udd particularly discloses that the one or more contextual messages can comprise prompts (e.g. options for accessing further information) requesting a user response (see e.g. paragraphs 0036 and 0060).  Accordingly, the above-described combination of Davis, Udd, Calman, Cai and Bohus is further considered to teach a mobile device like that of claim 11.
As per claim 13, Davis discloses that the user-interface system’s input sensor can include a global positioning system (GPS) receiver, wherein the input information therefrom understandably further comprises location information (see e.g. column 10, lines 6-15).  Udd 
As per claim 15, Davis discloses that the user-interface system’s input sensor can comprise a microphone, wherein the input information understandably can further include voice information (see e.g. column 4, lines 36-40; column 17, lines 29-31; column 21, line 66 – column 22, line 3; and column 52, lines 7-14).  Accordingly, the above-described combination of Davis, Udd, Calman, Cai and Bohus is further considered to teach a mobile device like that of claim 15.
As per claim 18, Davis suggests that the mobile device can communicate with a remote database storage system (see e.g. column 22, lines 36-45; and column 27, lines 40-55).  Accordingly, the above-described combination of Davis, Udd, Calman, Cai and Bohus is further considered to teach a mobile device like that of claim 18.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Davis, Udd, Calman, Cai and Bohus, and also over U.S. Patent Application Publication No. 2010/0020221 to Tupman et al. (“Tupman”). 
As described above, Davis, Udd, Calman, Cai and Bohus teach a mobile computing device like that of claim 7, which comprises a visual display to display digital images that comprise contextual messages superimposed over real-time video images. Davis further discloses that the mobile device's user interface can further comprise a touch screen, whereby input information comprises touch information (see e.g. column 4, lines 36-43; and column 52, lines 7-16).  Davis, however, does not explicitly disclose that the touch is a multi-touch gesture, as is required by claim 8.
Nevertheless multi-touch gestures are well-known in the art. Tupman, for example, describes a mobile device having a touch screen, wherein input information provided thereto comprises multi-touch gesture information (see e.g. paragraph 0004).
.

Claims 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Davis, Udd, Calman, Cai and Bohus, and also over U.S. Patent Application Publication No. 2015/0153572 to Miao et al. (“Miao”).
Regarding claims 12, 16 and 17, Davis, Udd, Calman, Cai and Bohus teach a mobile computing device like that of claim 1, as is described above, which executes a DCL software program to generate and display contextual messages regarding input information. Davis discloses that the input information can comprise barcode information (see e.g. column 20, lines 6-15; and column 21, lines 57-66).  Davis, however, does not explicitly disclose that the mobile device’s input sensors comprise a barcode scanner, as is required by claim 12, or that the input sensors comprises an eye-tracking device and that the input information further comprises eye information, as is required by claim 16.  Moreover, Davis, Udd, Calman, Cai and Bohus do not disclose that the mobile computing device is worn by a user as is required by claim 17.
Miao nevertheless describes a wearable computing device that, like the mobile computing device taught by Davis, can generate and display contextual messages regarding input information received from one or more sensors of the computing device (see e.g. paragraphs 0023-0024, 0032-0033, 0057-0061, and Figures 5A-C). Miao further discloses that the wearable computing device’s sensors can comprise a barcode scanner such that the input 
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Udd, Calman, Cai, Bohus and Miao before him prior to the effective date of the claimed invention, to modify the mobile device taught by Davis, Udd, Calman, Cai and Bohus such that it is in the form of a wearable computing device like taught by Miao, which can comprise a barcode scanner and eye-tracking device. It would have been advantageous to one of ordinary skill to utilize such a wearable computing device, because it would enable the user to utilize the device while still going about his or her daily activities, as is suggested by Miao (see e.g. paragraph 0023). Accordingly, Davis, Udd, Calman, Cai, Bohus and Miao are considered to teach – to one of ordinary skill in the art – a mobile computing device like that of claims 12, 16, and 17.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Davis, Udd, Calman, Cai and Bohus, and also over U.S. Patent Application Publication No. 2015/0120456 to Goulart (“Goulart”).
As described above, Davis, Udd, Calman, Cai and Bohus teach a mobile computing device like that of claim 1, which executes a DCL software program to generate and display contextual messages regarding information received from one or more sensors. While Davis suggests the input information can comprise location information (see e.g. column 20, lines 6-15; and column 25, lines 50-54), Davis does not explicitly disclose that the input sensors comprise a real-time locating system device, as is required by claim 14.
Goulart nevertheless teaches employing a real-time locating system device within mobile computing device to determine location information of the device (see e.g. paragraph 0035).
.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent to Davis cited above, over U.S. Patent Application Publication No. 2011/0161076 to Davis et al. (“Davis II”), over the U.S. Patent Application Publication to Udd cited above, over the U.S. Patent Application Publication to Calman cited above, over the U.S. Patent Application Publication to Cai cited above, and also over the U.S. Patent Application Publication Bohus cited above.
Regarding claim 19, Davis describes smartphone-based state machines, which vary their operation in response to sensor input (see e.g. column 16, lines 23-32).  Like claimed, Davis describes a computing device (e.g. a smart phone) comprising:
a user-interface (UI) system comprising (i) at least one input sensor for capturing input information comprising at least one of a computer readable code or user behavior information and (ii) a visual display with a touch screen for displaying images and generating touch information in response to a touch (see e.g. column 4, lines 23-43: Davis describes a smart phone that comprises input peripherals, e.g. a camera, microphone and/or touchscreen, and output peripherals such as a display screen and/or speaker.  Davis suggests that the 
a memory for storing a local data cognition layer (DCL) software program, the local DCL software program comprising first and second software plug-ins (see e.g. column 4, lines 23-35: Davis discloses that the smart phone can additionally comprise a memory storing software.  Davis suggests that the software can be used for recognizing information provided from one or more of the sensors – see e.g. column 16, line 25 – column 17, line 55; column 22, lines 25-45; column 27, lines 40-55; and column 51, line 39 – column 52, line 28.   Accordingly, the software stored in the memory can be considered to include a DCL software program like claimed.  Davis further suggests that the software can comprise different Recognition Agents (RAs) such as a watermark reader and a barcode reader, which are used to identify information provided by different sensors – see e.g. column 16, line 25 – column 18, line 30; column 19, line 35 – column 20, line 67; and column 21, line 56 – column 22, line 45.  Different RAs can be added or removed – see e.g. column 24, lines 10-27 – and can therefore be considered plug-ins liked claimed.);
a communication module for transmitting and receiving information to and from a remote device (see e.g. column 4, lines 23-45: Davis discloses that the smart phone comprises a network connection, which is understandably used for transmitting and receiving information to and from a remote device, as is known in the art.); and
a processor connected to the UI system, the memory, and the communication module (see e.g. column 4, lines 23-35: Davis discloses that the smart phone comprises a processor, which is understandably coupled to the UI system, the memory and the communication module and is configured to execute the processor configured for executing the local DCL software program to 
(i) receive the input information comprising at least one of the computer readable code or the user behavior information and the touch information from the UI system’s at least one input sensor and the touch screen; (ii) transform the received input information and the computer readable code into information elements; (iii) communicate the input information and touch information to the local DCL software program; (iv) receive one or more contextual messages from the local DCL software program, the one or more contextual messages being context-sensitive data relevant to a user at that time, with the relevance of the context-sensitive data being determined from the input information comprising at least one of the compute readable code, the user behavior information and the touch information, comprising recognizing different arrangements of the input information and the touch information as a unique context, and (v) transmit the one or more contextual messages to the UI system’s visual display (see e.g. column 16, lines 25-40; and column 19, line 60 – column 20, line 39: Davis suggests that the processor executes software to receive input information including the computer readable codes and user behavior information from various sensors and to communicate the input information to the local DCL software program, e.g. to a software architecture comprising a “blackboard,” “event controller,” etc.  Davis discloses that the input information, e.g. the sensed audio or video, including the user behavior information and any computer readable codes is transformed into a plurality of different information elements, e.g. classification data, a frame quality metric, and a watermark payload.  
wherein for each software plug-in of the first and second software plug-ins, the software plug-in comprises context data defining a context for the software plug-in (see e.g. column 17, lines 62-55: Davis suggests the watermark reader attempts to decode a watermark based on a defined context, e.g. if the frame quality of the received imagery exceeds a threshold.  Davis suggests that the barcode reader behaves similarly – see e.g. column 21, line 57 – column 22, line 13.  Additionally, Davis suggests that each of the plug-ins, i.e. RAs, generally comprise data defining a context for its use, e.g. to calculate the cost and quality of its solution – see e.g. column 20, lines 21-39; and column 20, lines 59-67), and the software plug in is configured to
process the input information to determine whether the software plug-in is applicable (see e.g. column 17, lines 62-55; column 20, lines 21-39; column 20, lines 59-67; and column 21, line 57 – column 22, line 13: Davis suggests that each plug-in processes the input data to determine whether it is applicable, e.g. to determine the cost and quality of its solution), 
wherein there are differences between the first and second software plug-ins, the differences comprising the data defining the context for the first software plug-in being different from the data defining the context for the second software plug-in (see e.g. column 17, lines 62-55; and column 21, line 57 – column 22, line 13: as noted above, Davis suggests the watermark reader attempts to decode a watermark, and the barcode reader attempts to decode a barcode, based on a defined context, e.g. if the frame quality of the received imagery exceeds a threshold.  Davis suggests that the defined context for the watermark reader is different from the barcode reader – see e.g. column 17, lines 16-31; and column 21, line 57 – column 22, line 13.  Davis further suggests that each of the plug-ins, i.e. RAs, in general comprise data defining a context that is different from that of other plug-ins - column 20, lines 21-39; column 20, lines 59-67).
Davis thus teaches a mobile computing device similar to that of claim 19.  However, Davis does not explicitly disclose that the communication module facilitates communication between the mobile computer device and a cloud DCL software program like in claim 19, wherein the cloud DCL software program comprises the first and second software plug-ins, and the local DCL software program is executed to transmit the input information and touch information to the cloud DCL software program and receive the one or more corresponding contextual messages from the cloud DCL software program for display.  Davis does disclose that the one or more contextual messages provided on the display are based on information provided by the plug-ins (see e.g. column 27, lines 40-55; and column 52, lines 15-28) and that the contextual messages 
	Davis references Davis II (see e.g. column 1, lines 32-43; column 16, lines 25-32), which similarly describes software comprising different plug-ins (i.e. RAs) that process information received from sensors (see e.g. paragraphs 0079, 0081-0082).  Regarding the claimed 
 	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis and Davis II before him prior to the effective filing date of the claimed invention, to modify the mobile device taught by Davis so that it sends input information and touch information to a remote cloud DCL software program comprising the first and second plug-ins and, and receives the contextual messages from the cloud DCL software program for display, as is taught by Davis II.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would require less processing on the mobile device, as is suggested by Davis II.
Similar to Davis, Udd describes an application for execution on a mobile computing device, wherein the application comprises one or more plug-ins that are each associated with a particular context (e.g. a location) and that are configured to process sensory information (e.g. images comprising barcodes) captured by one or more sensors of the mobile computing device (see e.g. paragraphs 0007, 0009-0010, 0012, 0014, 0034-0036 and 0068).  Regarding the claimed invention, Udd further teaches that each of the plug-ins is configured to render its own UI on the visual display to provide contextual messages (e.g. content relevant to the user’s current context), and further to provide additional information associated with at least one of the contextual messages in response to the respective plug-in being applicable and in response to a selection issued by the user for the at least one the contextual message based on a prompt provided to the user by the one or more contextual messages (e.g. in response to selection by the user of an option for accessing further information), wherein the contextual message is a just-in-time contextual message that is custom tailored based upon the plug-in and being 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Davis II and Udd before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis and Davis II so that they are each configured to render its own UI like taught by Udd on the digital image being displayed, i.e. so as to provide the one or more contextual messages and additional information associated with at least one contextual message of the one or more contextual messages in response to the software plug-in (e.g. the respective one of the first software plug-in and the second software plug-in) being applicable and in response to detection of a selection issued by the user for the at least one contextual message based on a prompt provided to the user by the one or more contextual messages, wherein the contextual message is a just-in-time contextual message that is custom tailored based upon the software plug-in and is different from the just-in-time contextual messages provided by other plug-ins (i.e. the first just-in-time contextual message is different from the second just-in-time contextual message).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable new functionality that provides relevant contextual information to be efficiently added to the mobile computing device, as is evident from Udd.
	Similar to Davis, Davis II and Udd, Calman describes a mobile device that comprises an input sensor for capturing user input information (e.g. a video stream) and a visual display for displaying a digital image and one or more contextual messages corresponding to the input information (see e.g. paragraphs 0006 and 0008-0009).  Regarding the claimed invention, Calman particularly teaches displaying one or more contextual messages (e.g. an indicator) superimposed on the digital image being displayed on the visual display, wherein each contextual message is displayed over a corresponding information element (e.g. a recognized object within the image) so as to indicate an association between the contextual message and 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Davis II, Udd and Calman before him prior to the effective filing date of the claimed invention, to modify the system taught by Davis, Davis II and Udd such that the one or more contextual messages are displayed superimposed on the digital image being displayed on the visual display, wherein each contextual message is displayed over the corresponding information element so as to indicate an association between the contextual message and the information element like taught by Calman.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently identify the real world objects with which the contextual messages and additional information are associated, as is evident from Calman.
	User interactions with a computer application that comprise touch, gaze, gestures and/or voice commands are well known in the art.  Cai, for example, describes a “natural user interface” by which a user interacts with application content by performing touch, gaze, gesture and voice commands (see e.g. paragraphs 0030-0032).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Davis II, Udd, Calman and Cai before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis, Davis II, Udd and Calman so that they detect user interaction associated with the contextual message (e.g. user selection regarding the prompt provided to the user by the one or more contextual messages) by detecting any touch, gaze, gesture and voice command issued by the user, as is taught by Cai.  It would have been 
Similar to Davis, Bohus describes a system comprising input sensors for capturing input information, and a display and other output means for providing contextual messages (see e.g. paragraphs 0005-0006 and 0022-0023).  Regarding the claimed invention, Bohus particularly teaches that each of a plurality of modules (e.g. speech recognition, face tracking, face identification) for processing the sensory data is configured to exchange context data, whereby context data can be collected to form a higher level inference of the context, based on an aggregation of the context data (see e.g. paragraph 0043).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Davis II, Udd, Calman, Cai and Bohus before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis, Davis II, Udd, Calman and Cai so that the context data associated with each of the plug-ins is collected (i.e. the first and second software plug-ins are configured to exchange respective context data with each other) to form a higher level inference of the context, based on an aggregation of the context data, as is taught by Bohus.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a more complete understanding of a user’s goals, as is evident from Bohus (see e.g. paragraphs 0002 and 0043).  Accordingly, Davis, Davis II, Udd, Calman, Cai and Bohus are considered to teach, to one of ordinary skill in the art, a mobile computing device like that of claim 19.
As per claim 20, Davis suggests that the at least one input sensor comprises a digital camera, and the input information further comprises is a video stream of real-time images of the digital camera’s field of view (see e.g. column 4, lines 36-40; column 27, lines 40-55; and column 51, line 39 – column 52, line 48).  Accordingly, the above-described combination of Davis, Davis II, Udd, Calman, Cai and Bohus is further considered to teach a mobile computing device like that of claim 20.
Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 11 and 19.  The Applicant’s arguments concerning the prior art rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
4/29/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173